

EXHIBIT 10.1
 
NOTE AND STOCK PURCHASE AGREEMENT
 
THIS NOTE AND STOCK PURCHASE AGREEMENT (this “Agreement”) is made as of the 14th
day of April, 2009, by and between ONSTREAM MEDIA CORPORATION., a Florida
corporation (the “Company”) and ROCKRIDGE CAPITAL HOLDINGS LLC, a Virginia
limited liability company (the “Investor”).
 
WITNESSETH
 
WHEREAS, the Company desires to enter into this Agreement with the Investor to
sell and issue (i) a promissory Note of the Company in the principal amount of
up to $1,000,000.00 which Note shall be in the form attached hereto as Exhibit A
(the “Note”), and (ii) 1,500,000 restricted shares (the “Shares”) of Common
Stock, par value $.0001 per share (the “Common Stock”) of the Company; and
 
WHEREAS, the Investor desires to enter into this Agreement to acquire the Note
and the Shares on the terms and conditions set forth herein;
 
NOW, THEREFORE, in consideration for the mutual covenants and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:
 
1.           Authorization and Sale; Security Interest.
 
a.           Authorization.  The Company has authorized the issuance and sale of
the Note and the Shares.
 
b.           Sale.  Subject to the terms and conditions hereof, the Investor
agrees to make advances up to the aggregate maximum principal amount of
$1,000,000 to the Company from time to time during the period from the date of
this Agreement up to, but not including the Maturity Date.  At Closing, Investor
shall advance an initial amount of $750,000.00 which loan shall be evidenced by
and repaid with interest in accordance with the Note.  After the date of
Closing, Investor agrees to make additional advances to the Company under the
Note up to an aggregate maximum principal amount of $250,000 from time to time
during the period from the date of the Agreement up to, but not including, the
Maturity Date (as defined the Note) provided that the aggregate maximum
principal amount of the Note shall at no time exceed $1,000,000.  As an
origination fee for the Note, the Investor shall have the option to require the
Company to issue the Shares upon not less than sixty-one (61) days prior written
notice to the Company.  Upon receipt of such written notice, the Company shall
issue the Shares to the Investor on the date requested in such notice.  The
Company hereby authorizes Investor to record on the Note or in its internal
computerized records the amount of each payment of principal received by
Investor on account of the loans evidenced by such Note, which recordation
shall, in the absence of manifest error, be conclusive as to the outstanding
principal balance of such Note and shall be considered correct and binding on
Investor provided, that, the failure to make such recordation with respect to
any payment shall not limit or otherwise affect the obligations of the Company
under this Agreement or such Note.
 
 
 

--------------------------------------------------------------------------------

 
 
c.           Security Interest.  In connection with the Note, the Company has
granted Investor a first priority perfected security interest in the Collateral
(as defined in the Security Agreement and with exceptions as to priority to
certain of the Collateral as specified in the Security Agreement).   Regardless
of the foregoing, the Note will be subordinated to the Company’s loan obligation
to Thermo Credit, LLC, including the collateral described in Section 2.1 of that
certain Security Agreement by and between the Company and Thermo Credit, LLC
dated December 28, 2007 (and amended August 29, 2008), as well as any similar
successor loan secured by the general equivalent of those same assets.
 
d.           Guaranty of Value of Shares.  In the event the Company borrows in
excess of $750,000 hereunder, the Company hereby guaranties to Investor that:
(i) on the date or dates, as applicable, in which Investor sells all or a
portion of the Shares which have become saleable by the Investor and (ii) on the
Maturity Date, the Shares shall have a minimum per share value of $.20 (the
“Minimum Per Share Value”).  On the Maturity Date, provided that the Company has
borrowed in excess of $750,000 from Investor, the Company shall pay the Investor
the sum of (i) the cash difference between the Minimum Per Share Value and the
average sale price for each previously sold Shares (whether such number is
positive or negative) multiplied by the number of sold Shares and (ii) for the
Shares which were not previously sold by Investor, the cash difference between
the Minimum Per Share Value and the market value of the Shares at the Maturity
Date (whether such number is positive or negative) multiplied by the number of
unsold shares, up to a maximum amount of $75,000 in the aggregate for items (i)
and (ii).   Stock prices shall be subject to adjustment for stock splits, stock
dividends, and other similar transactions.


2.           Closing; Delivery.
 
a.           Closing.  The closing of the purchase and sale of the Note and the
Shares under this Agreement shall take place, by facsimile, overnight delivery,
e-mail or other means, simultaneously at the offices of the Investor’s counsel,
Shipman & Goodwin LLP, One Constitution Plaza, Hartford, Connecticut 06103-1919
on April 14, 2009 (which time and place are designated as the “Closing”) or at
such other time and place as the parties may agree.
 
b.           Delivery.  At the Closing, subject to the terms and conditions
hereof, the Company will deliver to the Investor: (i) the Note, (ii) the items
specified in Section 4 hereof; and (iii) such other certificates, consents,
waivers and agreements as are reasonably requested by the Investor (together
with this Agreement, collectively the “Transaction Documents”), dated the date
of the Closing, against payment of the $750,000 by Investor to the Company as of
the date of the Closing by wire transfer.
 
3.           Representations and Warranties of the Company.  Except as expressly
set forth (with a reference to a specific section in this Section 3) on Schedule
1 (the “Disclosure Schedules”) hereto as of the Closing, the Company represents
and warrants to the Investor as follows:
 
2

--------------------------------------------------------------------------------


 
3.1           Organization, Standing and Qualification; Articles and Bylaws.

a.             The Company is a corporation duly organized, validly existing and
in good standing under the laws of the state of its jurisdiction of
organization, and is qualified, licensed or domesticated, in each jurisdiction
where the nature of its activities or properties owned or leased by it makes
such qualification, licensing or domestication necessary.  The Company has all
requisite corporate power and authority to own and operate its properties and
assets and to carry on its business as now conducted.  Schedule 3.1 sets forth
all jurisdictions in which the Company owns or leases property worth in excess
of $50,000.
 
b.             The Company has made available to Investor true, correct and
complete copies of the certificate incorporation and bylaws of the Company, and
all amendments thereto through and including the date of the Closing (the
“Charter Documents”).  The Company is not in material breach of any of the
provisions of its Charter Documents.
 
3.2           Corporate Power.  The Company has all requisite power to enter
into and to carry out and perform its obligations under this Agreement and the
Note, and each of the other Transaction Documents to which it is a party and to
sell and issue the Shares.
 
3.3           Authorization.  All corporate action on the part of the Company,
its officers, directors and stockholders necessary for the authorization,
execution and delivery of this Agreement, the Note, and the other Transaction
Documents, the performance of all obligations of the Company hereunder and
thereunder, and the authorization, issuance (or reservation for issuance) and
delivery of the Note and the Shares, has been taken or will be taken prior to
the Closing.  The Transaction Documents, when executed and delivered by the
Company, shall constitute valid and legally binding obligations of the Company,
enforceable against the Company in accordance with their terms except as limited
by applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance, and other laws of general application affecting enforcement of
creditors’ rights generally, and as limited by laws relating to the availability
of specific performance, injunctive relief or other equitable remedies.
 
3.4           Valid Issuance of Note and Shares.  The offer, sale and issuance
of the Note and the Shares as contemplated by this Agreement have been conducted
in accordance with all applicable state and federal securities laws of the
United States.  The Shares have been duly and validly issued, are fully paid and
nonassessable and free of restrictions on transfer, and will be issued in
compliance with all applicable federal and state securities laws.
 
3.5           Contracts.  The Company is not in default in any respect under any
material contract or commitment, and no event has occurred and no condition
exists which, with notice or the passage of time or both, would constitute a
default under any such contract or commitment by the Company or to the Company’s
knowledge, by any other party except for such default which would not have a
material adverse effect on the Company.  No party to such contract or commitment
has threatened to terminate or has any intention of terminating its obligations
thereunder.
 
 
3

--------------------------------------------------------------------------------

 

3.6           Financial Statements.  Company has filed all reports, schedules,
forms, statements and other documents required to be filed by the Company under
the Securities Act of 1933 (“Securities Act”) and the Securities and Exchange
Act of 1934 (“Exchange Act”), for the two years preceding the date hereof (the
foregoing materials, including exhibits thereto and documents incorporated by
reference therein, being collectively referred to as the “SEC Reports”), on a
timely basis or has received a valid extension of such time for filing all such
SEC Reports prior to the expiration of any such extension.  As of their
respective dates, the SEC Reports compiled in all material respects with the
requirements of the Securities Act and the Exchange Act, as applicable, and none
of the SEC Reports, when filed contained any untrue statement of a material fact
or submitted to state a material fact required to be stated therein or necessary
in order to make the statements therein, in the light of the circumstances under
which they made, not misleading.  The financial statements of the Company,
included in the SEC Reports (the “Financial Statements”), comply in all material
with applicable accounting requirements and the rules and regulations of the
Securities and Exchange Commission with respect thereto as in effect at the time
of filing.  The Financial Statements have been prepared in accordance with the
United States generally accepted accounting principles applied on a consistent
basis during the periods involved (“GAAP”), except as may be otherwise specified
in the Financial Statements and the notes thereto and except that unaudited
Financial Statements may not contain all footnotes required by GAAP, and fairly
present in all material respects the financial condition of the Company and its
consolidated subsidiaries as of an for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited adjustments, the normal, year-end audit adjustments.
 
3.7           Absence of Certain Changes.  Since the date of the latest
financial statements in the Company’s SEC Reports, except as disclosed in
subsequent SEC Reports, there has not been any development or threatened
development of a nature that would be materially adverse to the continuation of
the business of the Company.
 
3.8           Taxes.  Except for matters that would not individually or in the
aggregate have a material adverse effect on the Company, the Company has filed
all tax returns and reports required to be filed and has paid all taxes due in
connection therewith. The Company has withheld or collected from each payment
made to each of its employees, the amount of all taxes required to be withheld
or collected therefrom, and has paid the same to the proper tax receiving
officers or authorized depositaries.
 
For purposes of this Agreement “material adverse effect” means:
 
a.             a material adverse effect on the properties, business (as
presently conducted and as is proposed to be conducted), operations, profits or
financial condition of the Company taken as a whole;
 
b.             a material adverse effect on the ability of the Company or any
subsidiary to perform its obligations under this Agreement or any of the
Transaction Documents;
 
c.             a material adverse effect on the legality, validity or
enforceability of any of the Company’s obligations under this Agreement, the
Note, or the other Transaction Documents; or
 
d.             the creation of any liability or obligation (other than the
obligations expressly set forth in the Transaction Documents) upon the Investor
resulting from an act or omission of the Company or resulting from the
transactions contemplated by the Transaction Documents.
 
 
4

--------------------------------------------------------------------------------

 
 
3.9           Transactions With Related Parties.  Except as disclosed in the SEC
Reports and in each case in excess of $100,000, there is no loan, lease or other
continuing transaction or arrangement of any kind between the Company and any
Company Affiliate or Related Party and the Company does not receive any
services, support; facilities or other assistance of any kind from Affiliates or
Related Parties. As used in this Agreement, “Company Affiliate” shall mean any
person or entity controlling, controlled by or under common control with the
Company and “Related Party” shall mean the Company’s employees, officers,
directors and shareholders (as applicable), or any affiliate or relative of any
such person.
 
3.10           Litigation.  Except as disclosed in the SEC Reports and in each
case in excess of $100,000, there is neither pending nor to the Company’s
knowledge threatened any action, suit, proceeding or claim, to which the Company
or any executive officer of the Company (in his/her capacity as such an
employee) is or may be named as a party or to which the Company or its property
is or may be subject.
 
3.11           Governmental Consents.  No consent, approval, order or
authorization of, or registration, qualification, designation, declaration or
filing with, any federal, state or local governmental authority on the part of
the Company is required in connection with the consummation of the transactions
contemplated by this Agreement, except for certain post-closing filings required
pursuant to applicable state and federal securities laws.  All such filings
required in connection with the consummation of the transactions contemplated by
this Agreement due by the Closing shall have been made by the Company by the
Closing; and any such filings to be made thereafter shall be made by the Company
in a timely manner following the Closing.
 
3.12           Title to Property and Assets; Leases.  Except as set forth on
Schedule 3.12 or in the SEC Reports and in each case in excess of $10,000 (the
“Permitted Liens”), the Company has good and marketable title to its property
that is material to the business of the Company and assets free and clear of all
mortgages, liens, loans and encumbrances, except such encumbrances and liens
which arise in the ordinary course of business and do not materially impair the
Company’s ownership or use of such property or assets.  With respect to the
property and assets it leases, the Company is in material compliance with such
leases and, to the Company’s knowledge, the Company holds a valid leasehold
interest free of any liens, claims or encumbrances.
 
3.13           Leases.  Set forth in the SEC Reports is a correct and complete
list of all leases under which the Company is a lessee, other than personal
property leases requiring rental payments of less than $10,000 per year, all of
which rental payments do not in the aggregate exceed $100,000 per year.  The
Company is not in default in any material respect, and no event has occurred and
no condition exists which, with notice or the passage of time or both, would
constitute such a default.
 
 
5

--------------------------------------------------------------------------------

 

3.14           Patents and Trademarks.  The Company and its subsidiaries have,
or have rights to use, all patents, patent applications, trademarks, trade
applications, service marks, trade names, trade secrets, inventions, copyrights,
licenses and other intellectual property rights and similar rights necessary and
material for use in connection with their respective businesses described in the
SEC Reports and for which the failure to do so have or could have a material
adverse effect (collectively, the “Intellectual Property Rights”).  Neither the
Company nor a subsidiary has received a written notice from any person that
Intellectual Property Rights used by the Company or a subsidiary violates or
infringes upon the rights of any person.  To the knowledge of the Company, all
such Intellectual Property Rights are enforceable and there is no existing
infringement by any other person of any of the Intellectual Property
Rights.  The Company has taken reasonable security measures to protect the
secrecy and confidentiality of its Intellectual Properties, except where failure
to do so could not, individually, in the aggregate reasonably be expected to
have a material adverse effect on the Company.
 
3.15           Compliance with Other Instruments and Laws.  The Company is not
in violation or default in respect of any provisions of any mortgage, indenture,
contract, agreement, instrument, judgment, order, writ, decree to which the
Company is subject or by which it is bound except for such violations or
defaults which individually or in the aggregate would not have a material
adverse effect on the Company.  The execution, delivery and performance of this
Agreement and the other Transaction Documents and the consummation of the
transactions contemplated hereby or thereby will not (i) violate or be subject
to any preemptive rights or rights of first refusal, or (ii) result in a
material violation of any instrument, judgment, order, writ, decree or contract
to which it is a party or by which it is bound, or (iii) be in conflict with or
constitute, with or without the passage of time and giving of notice, either (A)
a material default under any such provision, instrument, judgment, order, writ,
decree or contract or (B) an event which results in the creation of any material
lien, charge or encumbrance upon any assets of the Company except in the case of
clauses (ii) and (iii), such as could not have a material adverse effect on the
Company.  To the Company’s knowledge, the Company is not in violation of any
federal or state judgment, order, written decree, statute, rule, regulation or
restriction applicable to the Company except for such violations which
individually or in the aggregate would not have a material adverse effect on the
Company.
 
3.16           Business of The Company.  The Company has no knowledge or belief
that (i) there is pending or threatened any claim or litigation against or
affecting the Company contesting its right to sell or use any product or service
presently sold or used or planned to be sold or used by the Company, (ii) there
exists, or there is pending or planned, any statute, rule, law, regulation,
standard or code which would result in a material adverse effect on the Company
or (iii) there is any other fact which in the future may result in a material
adverse effect on the Company other than those occurring as a result of general
industry developments that affect the Company and other participants in its
industry in the same general fashion.
 
3.17           Use of Proceeds. The Company will use the funds advanced under
the Note for general working capital, to fund the purchase of certain equipment
and software, and for general corporate purposes.  None of the transactions
contemplated in this Agreement (including, without limitation, the use of the
proceeds from the sale of the Note or Shares) will violate or result in a
violation of Section 7 of the Exchange Act, or any regulations issued pursuant
thereto.  The Company does not own or intend to carry or purchase any “margin
security” within the meaning of said regulations, including margin securities
originally issued by it.  None of the proceeds from the sale of the Note or
Shares will be used to purchase or carry (or refinance any borrowing the
proceeds of which were used to purchase or carry) any “security” within the
meaning of the Securities Act.
 
 
6

--------------------------------------------------------------------------------

 
 
3.18           Applicability of and Compliance With Other Laws.  Borrower shall
comply (to the extent necessary so that any failure to do so will not materially
and adversely affect the business or property of borrower) with all laws that
are applicable to Borrower’s business activities, including, without limitation,
all law regarding (i) the collection, payment and deposit of employees’ income,
unemployment, Social Security, sales and excise taxes; (ii) the filing of
returns and payment of taxes; (iii) pension liabilities including ERISA
requirements; (iv) environment al protection; and (v) occupational safety and
health.
 
3.19           Indebtedness.  The SEC Reports contain a true and materially
complete list and descriptions of the terms thereof (including without
limitation a description of the material collateral securing such debt), of all
debt instruments, loan agreements, indentures, or guaranties to which the
Company is a party or is otherwise bound, other than obligations which may be
terminated without payment or penalty by the Company upon not more than thirty
(30) days notice and obligations which are otherwise disclosed in this
Agreement.  All of the aforesaid items were entered into in the ordinary course
of business, are valid and binding, in full force and effect and are enforceable
in accordance with their respective terms and there exists no breach or default,
or except as set forth on Schedule 3.19, any event which with notice or lapse of
time or both, would constitute a material breach or default by any party
thereto.  All of the indebtedness of Company which is required to be disclosed
under GAAP is disclosed on the Financial Statements.
 
3.20           Insurance Coverage.  The Company shall maintain insurance
coverage in accordance with Section 10 of the Security Agreement.
 
3.21           Brokers or Finders.  Except as set forth on Schedule 3.21, there
is no contract, arrangement or understanding with each broker, finder or other
similar person to which the Company has any commitment with respect to the
transactions contemplated by this Agreement.
 
3.22           Illegal or Unauthorized Payments; Political
Contributions.  Neither the Company nor, to its knowledge, any of the officers,
directors, employees, agents or other representatives of the Company or any
other business entity or enterprise with which the Company is or has been
affiliated or associated, has, directly or indirectly, made or authorized any
payment, contribution or gift of money, property, or services, whether or not in
contravention of applicable law, (a) as a kickback or bribe to any person or (b)
to any political organization, or the holder of or any aspirant to any elective
or appointive public office except for personal political contributions not
involving the direct or indirect use of funds of the Company.
 
3.23           Disclosure.  Neither this Agreement, the exhibits and schedules
hereto, the Transaction Documents or any certificate required to be delivered by
the Company under this Agreement or any Transaction Document to the Investor or
its attorneys or agents in connection herewith or therewith or with the
transactions contemplated hereby or thereby, when read or considered together,
contains any untrue statement of a material fact nor knowingly omits to state a
material fact necessary in order to make the statements contained herein or
therein not misleading.
 
 
7

--------------------------------------------------------------------------------

 
 
3.24           Patriot Act.  To the best of the Company’s knowledge, the Company
has not been designated, and is not owned or controlled, by a “suspected
terrorist” as defined in Executive Order 13224.  The Company hereby acknowledges
that Investor seeks to comply with all applicable laws concerning money
laundering and related activities.  In furtherance of those efforts, the Company
hereby represents, warrants and agrees that:  (i) none of the cash or property
that the Company will pay or will contribute to the Company has been or shall be
derived from, or related to, any activity that is deemed criminal under United
States law; and (ii) no contribution or payment by the Company to Investor, to
the extent that they are within the Company’s and/or its subsidiaries’ control
shall cause Investor to be in violation of the United States Bank Secrecy Act,
the United States International Money Laundering Control Act of 1986 or the
United States International Money Laundering Abatement and Anti-Terrorist
Financing Act of 2001.  The Company understands and agrees that if at any time
it is discovered that any of the foregoing representations are incorrect, or if
otherwise required by applicable law or regulation related to money laundering
similar activities, the Company may undertake appropriate actions to ensure
compliance with applicable law or regulation. The Company further understands
that the Investor may release confidential information about the Company and, if
applicable, any underlying beneficial owners, to proper authorities if Investor,
in its sole discretion, determines that it is required by law under the laws set
forth in subsection (ii) above.
 
4.           Conditions to Closing.
 
The obligation of Investor to make the Loans is subject to the fulfillment to
its satisfaction on or prior to the Closing of each of the following conditions:
 
4.1           Financing Documents.  The Company shall have executed and
delivered this Agreement, the Note and each of the Transaction Documents,
including without limitation:
 
a.             Security Agreement.  A Security Agreement in form and substance
satisfactory to Investor (the “Security Agreement”) granting a security interest
to Investor in the Collateral (as defined in the Security Agreement) and such
other security agreements as may be required by Investor (together with the
Security Agreement, the “Security Documents”).
 
4.2           The Company’s Closing Certificate.  Concurrently with the delivery
of Note to Investor at the Closing, Investor shall have received a certificate
signed by the President of the Company, the truth and accuracy of which shall be
a condition to Investor’s obligation to purchase the Note and Shares at the
Closing, to the effect that (i) the representations and warranties contained in
Section 3 are true on and as of the Closing Date, (ii) the Company has not
changed its jurisdiction of incorporation or been a party to any merger or
consolidation and has not succeeded to all or any substantial part of the
liabilities of any other entity since the date of the Financial Statements, and
(iii) the Company is not in default and except as set forth on Schedule 4.2, no
waiver of default is currently in effect with respect to any obligations
relating to any Indebtedness (as defined in Section 5.1(b)(i)(c) of this
Agreement) of the Company, and to its knowledge, except as set forth on Schedule
4.2, no event has occurred or condition exists and is continuing with respect to
any such Indebtedness that would permit (or except as set forth on Schedule 4.2,
that with notice or the lapse of time, or both, would permit) one or more
persons to cause such Indebtedness to become due and payable before its stated
maturity or before its regularly scheduled dates of payment.
 
 
8

--------------------------------------------------------------------------------

 
 
4.3           Legal Opinions.  Investor shall have received from the Company’s
counsel, its opinion dated as of the Closing, substantially in the form of
Exhibit 4.3.
 
4.4           Funding Instructions.  On or prior to the Closing, Investor shall
have received written instructions executed by a responsible officer of the
Company directing the manner of the payment of funds and setting forth (i) the
account name and number into which funds are to be deposited, and (ii) the name
and telephone number of the account representative responsible for verifying
receipt of such funds.
 
4.5           Authority.  Investor shall have received the following, in each
case in form and substance satisfactory to it and its counsel: a copy of
resolutions of the Board of Directors of the Company, certified by an authorized
officer of the Company as of the Closing, duly authorizing the borrowing
contemplated by this Agreement and the Note and the execution, delivery and
performance by the Company of this Agreement, the Transaction Documents and any
other documents executed by or on behalf of such party in connection with the
transactions contemplated hereby; and an incumbency certificate of the Company
as to the person or persons executing and delivering each such document.
 
4.6           Compliance With Applicable Law.  No fact or condition shall exist
under applicable law or applicable regulations thereunder or interpretations
thereof by any regulatory authority which in Investor’s reasonable opinion would
make it not legal for the Company to borrow money or for the Company to perform
its obligations under this Agreement and each of the Transaction Documents.
 
4.7           Satisfactory Proceedings.  Such proceedings taken in connection
with the transactions contemplated by this Agreement, and such documents
necessary to the consummation thereof (including without limitation all
Transaction Documents) shall have been executed by the appropriate parties
thereto, shall be reasonably satisfactory in form and substance to Investor and
its counsel, and Investor shall have received a copy (executed or certified as
may be appropriate) of all legal documents or proceedings taken in connection
with the consummation of said transactions.
 
4.8           Fees and Expenses.  The Company shall have paid to Investor all of
its reasonable fees and expenses, including the reasonable fees and out of
pocket costs of Shipman & Goodwin LLP, due and payable by the Company at the
Closing.
 
4.9           Material Adverse Change.  Since the date of the Financial
Statements and except as disclosed in the SEC Reports, no adverse material
change in the financial condition of Borrower has occurred.
 
4.10           Waiver of Conditions.  If on the Closing Date the Company fails
to tender to Investor any Note or Shares to be issued to Investor on such date
or if any of the conditions specified in this Section 4 have not been fulfilled,
Investor may thereupon elect to be relieved of all further obligations under
this Agreement.  Without limiting the foregoing, if any of the conditions
specified in this Section 4 have not been fulfilled, Investor may waive
compliance by the Company with any such condition to such extent as it may in
its sole discretion determine.  Nothing contained in this Section 4.10 shall
operate to relieve the Company of any of its obligations hereunder or to waive
any rights of Investor against the Company.
 
 
9

--------------------------------------------------------------------------------

 
 
5.           Covenants of the Company.
 
5.1.          a.           Affirmative Covenants.  The Company covenants and
agrees that for so long as the Note remains outstanding, the Company will:
 
(i)            Payment.  Duly and punctually pay, or cause to be paid, the
principal and interest on the Note on the date(s) on which such principal,
premium (if any) and interest becomes due and comply with its obligations under
the Transaction Documents;
 
(ii)           Financial Reporting.  Make available to the Investor:
 
 
  (a)
its Form 10-K or 10KSB, within three (3) days of filing the same with the SEC;

 
 
  (b)
each Form 10-Q, within three (3) days of filing the same with the SEC; and

 
 
  (c)
within three (3) days of filing the same; copies of all documents, forms, or
reports filed with the SEC or any governmental or regulatory agency; and

 
 
  (d)
such other information as the Investor may reasonably require from time to time.

 
(iii)          Taxes.  Promptly pay and discharge, or cause to be paid and
discharged, when due and payable, unless contested by the Company in good faith,
all lawful taxes, assessments and governmental charges or levies imposed upon
the income, profits, property or business of the Company or any subsidiary;
 
(iv)          Properties.  Keep its properties in good repair, working order and
condition, reasonable wear and tear excepted, and from time to time make all
needful and proper, or legally required, repairs, renewals, replacements,
additions and improvements thereto; and the Company will at all times materially
comply with each provision of all material leases to which it is a party or
under which it occupies, or has possession of, any property;
 
(v)           Insurance.  Keep its material assets which are of an insurable
character insured by financially sound and reputable insurers, against loss or
damage by fire, extended coverage and explosion and insurance against other
hazards and risks and liability to persons and property all to the extent, in
amounts and in the manner customary for companies in similar businesses
similarly situated;
 
(vi)          Compliance With Laws.  Duly observe and conform to in all material
respect all laws, rules, regulations and requirements of governmental
authorities relating to the conduct of its business or to its property or
assets;
 
 
10

--------------------------------------------------------------------------------

 
 
(vii)          Legal Existence.   Maintain in full force and effect its legal
existence, rights, government approvals and franchises and all licenses and
other rights to use patents, processes, licenses, trademarks, trade names or
copyrights owned or possessed by it; and
 
(viii)         Subsidiaries.  Cause any subsidiary which it may now have and/or
which it may organize or acquire in the future to comply fully with all terms
and provisions of this Article 5 to the same extent as if such subsidiary or
subsidiaries were the "Company" herein.
 
(ix)           Payment of Indebtedness.  The Company will:
 
 
  (a)
pay or cause to be paid the principal of and the premium or other prepayment
charge, if any, and interest on all Indebtedness (as defined below), whether
heretofore or hereafter incurred or assumed by it, when and as the same shall
become due and payable subject to any applicable grace period and not permit any
such Indebtedness which is subordinate to the Note to be paid in advance of its
scheduled due date;

 
 
  (b)
faithfully perform, observe and discharge all covenants, conditions and
obligations imposed on it by all instruments evidencing such Indebtedness and
all indentures and other agreements securing such Indebtedness or pursuant to
which such indebtedness is issued except for such violations which would not
have a material adverse effect on the Company; and

 
 
  (c)
not permit the occurrence of any act or omission that is or may be declared to
be a default under any such instrument, indenture or agreement.

 
(x)           Prompt Notice of Materially Adverse Events or Events of
Default.  Provide prompt notice of the commencement of any action or proceeding
relating to the Company or any subsidiary in any court or before any
governmental authority or arbitration board or tribunal as to which there is a
reasonable possibility of an adverse determination and that, if adversely
determined, is reasonably likely, in the Company’s sole judgment, to have a
material adverse effect; and of any other development that could, in the
Company’s sole judgment, have a material adverse effect.
 
(xi)           Notices of Default.  Provide prompt notice by telephone
(confirmed by written notice) of:
 
 
  (a)
the occurrence of any Event of Default under this Agreement or any Transaction
Document, or of the occurrence of any event that upon the giving of notice or
lapse of time or both would constitute such an Event of Default;

 
 
11

--------------------------------------------------------------------------------

 
 
 
  (b)
the occurrence of any default respecting Indebtedness of the Company, or, as to
any event that requires notice from the holder of such Indebtedness in order to
constitute such default, the receipt of such notice, or, as to the occurrence of
any event that does not require notice from the holder of such Indebtedness but
that with the lapse of time would constitute such default, the occurrence of
such event;

 
 
  (c)
the waiver by the holder of any Indebtedness of any such default or of any such
event;

 
 
  (d)
acceleration by the holder of any such Indebtedness of the maturity thereof, any
demand for payment by the holder of any Indebtedness for borrowed money of the
Company or any subsidiary that is payable upon demand; or the exercise of any
put or similar right requiring the Company to repurchase such Indebtedness; and

 
 
  (e)
any action by the holder of any Indebtedness to exercise its rights respecting
any collateral for such Indebtedness.

 
The Company shall, promptly upon receipt thereof by the Company, transmit to the
Investors a copy of any notice from any holder of such Indebtedness relating to
any of the events described in this Section 5.1(a)(xi) provided that for
purposes of this section 5.1(a)(xi), notice pursuant to Sections 5.1(a)(xi)(b)
through Section 5.1(a)(xi)(e) above shall only be required in the event that
such Indebtedness is in excess of an aggregate fifty thousand dollars
($50,000.00).
 
5.1           b.           Negative Covenants.  The Company covenants and agrees
that for so long as the Note remains outstanding, the Company will not do any of
the following without the written consent of Investor:
 
(i)           Indebtedness; Liens; Subsidiary Liabilities.
 
 
  (a)
Create, incur, issue, assume, guarantee or otherwise become or remain directly
or indirectly liable for any Indebtedness of the Company provided that the
Company may incur Indebtedness without Investor’s prior written consent if: (i)
such Indebtedness is and becomes at all times junior and subordinate to the
Indebtedness represented by the Note; (ii) such Indebtedness is purchase money
indebtedness securing the cost of acquisition of assets and subject to purchase
money liens or security interests (it being agreed that the currently
outstanding $1 million convertible debentures meets such definition); or (iii)
such Indebtedness relates to accounts receivable financing from Thermo Credit
LLC or a successor accounts receivable financer to Thermo Credit LLC, if any.

 
 
12

--------------------------------------------------------------------------------

 
 
 
  (b)
Create, assume or permit, any Lien upon any of its properties or assets, whether
now owned or hereafter acquired, which is superior in priority or title to the
lien and security interest granted to Investor herein and by the Security
Agreement (with such limitations as to priority as specified in the Security
Agreement) except (i) Liens existing as of the date hereof and disclosed in
Section 3.12 of the Disclosure Schedules, (ii) any Lien created on any real
property or equipment in connection with the leasing of such real property or
equipment, and (iii) Permitted Liens.

 
 
  (c)
For purposes of this Agreement:

 
“Indebtedness” shall mean, at any time, with respect to the Company:(i)
liabilities for borrowed money (whether or not evidenced by a security);(ii) any
liabilities for borrowed money secured by any Lien (as defined below) existing
on property owned by such person (whether or not such person is personally
liable in respect thereof);(iii) any obligations in respect of any capital lease
of such person;(iv) all obligations of such person in respect of banker’s
acceptances, other acceptances, letters of credit and other instruments serving
a similar function issued or accepted by banks and other financial institutions
for the account of such person (whether or not incurred in connection with the
borrowing of money);(v) all unfunded pension fund, employee medical or welfare
obligations and liabilities; and (vi) any guaranty of such person of any
obligation or liability of another person of a type described in any of clause
(i) through clause (vi), inclusive, of this definition.
 
“Lien” shall mean any and all liens, claims, mortgages, security interests,
charges, encumbrances, and restrictions on transfer of any kind;
 
 
13

--------------------------------------------------------------------------------

 

“Permitted Liens” shall mean (i) Liens for taxes and assessments or governmental
charges or levies not at the time due or in respect of which the validity
thereof shall currently be contested in good faith by appropriate proceedings
conducted with due diligence and for the payment of which the Company has
furnished adequate security; (ii) Liens in respect of pledges or deposits under
workers’ compensation laws or similar legislation, carriers’, warehousemen’s,
mechanics’, laborers’ and materialmen’s and similar liens, if the obligations
secured by such Liens are not then delinquent or are being contested in good
faith by appropriate proceedings conducted with due diligence and for the
payment of which the Company has furnished adequate security; (iii) statutory
Liens incidental to the conduct of the business of the Company which were not
incurred in connection with the borrowing of money or the obtaining of advances
or credits and which do not in the aggregate materially detract from the value
of its property or materially impair the use thereof in the operation of its
business; (iv) personal property leases and similar liens and purchase money
liens or security interests securing the cost of acquisition of assets subject
to such liens or security interests; and (v) any action, proceeding, attachment,
prejudgment remedy or post judgment remedy for the payment of money which in the
aggregate are less than $200,000 or if such amount is released, vacated or
discharged within sixty (60) days of notice of the same or is stayed pending
appeal.
 
(ii)           Conflicting Agreements.  Become subject to any agreement or
instrument, which by its terms would (under any circumstances) restrict the
Company’s right to perform any of its obligations pursuant to the terms of this
Agreement, the Note, or any of the other Transaction Documents.
 
(iii)           Related Party Transactions. Enter into any material transaction
with any Related Party or affiliate of the Company which is not, in the
reasonable judgment of the Company, an arms length transaction.
 
6.           Events of Default; Remedies; Demand Obligation.
 
a.           Events of Default.  The following events are “Events of Default”
under this Agreement:
 
(i)           The Company shall default in the due and punctual payment of the
principal of or interest on the Note as and when such principal or interest
shall become due and payable, whether upon maturity or by acceleration, demand
or otherwise and such default shall continue for a period of ten (10) days after
written notice thereof by the Investor;
 
(ii)           The Company shall fail to comply with any of its other agreements
or covenants in, or provisions of, this Agreement, the Note, or any other
Transaction Document and such default shall have continued for a period of ten
(10) days after the written notice thereof by the Investor to the Company;
 
(iii)           The institution of bankruptcy or insolvency proceedings under
the Bankruptcy Code, or any other similar applicable federal or state law, which
in the case of an involuntary filing remains and is charged ninety (90) days
after such filing;
 
(iv)           There is entered a decree or order of a court having jurisdiction
over the matter for the appointment of a receiver or liquidator, or trustee, or
assignee in bankruptcy or insolvency of the Company or of all or substantially
all of its property, or for the winding up or the liquidation of its affairs,
and such decree or order has continued in force undischarged or unstayed for a
period of ninety (90) days;
 
 
14

--------------------------------------------------------------------------------

 
 
(v)           The Company institutes proceedings to be adjudged a voluntary
bankrupt, or consents to the filing of bankruptcy proceeding against it, or
files a petition or answer or consent seeking reorganization under the
Bankruptcy Code or any other similar or applicable federal or state law, or
consents to the filing of any such petition, or consents to the appointment of a
receiver, liquidator or trustee in bankruptcy, or makes a general assignment for
the benefit of creditors, or admits in writing its inability to pay its debts
generally as they become due;
 
(vi)           The Company merges with or into or consolidates with any other
corporation and it is not the surviving entity or sells, leases, transfers or
otherwise disposes of all or substantially all of its assets, properties or
business to any person, firm, corporation or organization;
 
(vii)           The Company is in default of the payment of principal or
interest on any outstanding Indebtedness for borrowed money to a third party the
default of which would have a material adverse effect on the Company;
 
(viii)          Any representation, warranty, certification or statement made by
or on behalf of the Company in this Agreement, the Note, any other Transaction
Document or in any certificate or other document delivered pursuant hereto or
thereto shall have been incorrect when made in a respect that is material to the
validity or enforceability of any of the Transaction Documents or to the
creditworthiness of the Company, or this Agreement, the Note or any other
Transaction Document shall for any reason cease to be in full force and effect
(except in accordance with its express terms) or shall be declared null and
void, or the Company shall deny or contest the enforceability thereof; or
 
(ix)           The Security Agreement shall for any reason, except to the extent
permitted by the terms thereof or by the Company’s failure (through no fault of
Investor) to take such steps to maintain perfection of such security interest,
cease to create a valid and perfected security interest in any material part of
the Collateral (as defined in the Security Agreement).
 
b.            Remedies Upon Default; Payment Upon Demand.
 
(i)           Upon the occurrence of any of the Events of Default set forth in
Section 6(a)(iii) through (vi), or (ix) of this Agreement, the aggregate unpaid
balance of the principal amount of the Note and accrued and unpaid interest
thereon shall automatically become immediately due and payable without notice,
presentment, demand, protest or other requirements of any kind, all of which are
expressly hereby waived.
 
(ii)           Upon the occurrence of any other Event of Default set forth
above, the Investor may at its option, by written notice to the Company, declare
the principal amount of the Note, all accrued interest thereon and all other
amounts due hereunder and under any Transaction Document to be immediately due
and payable.
 
(iii)           The Investor may take any action or proceeding at law or in
equity which it deems advisable for the protection of its interest to collect
and enforcement payment, and to protect and realize on any collateral securing
the Note, and the Company shall pay all expenses, court costs and reasonable
attorneys’ fees incurred in connection with or arising out of any default or
demand for payment hereunder.
 
 
15

--------------------------------------------------------------------------------

 
 
7.           Survival of Warranties/Indemnification.
 
a.           Survival of Warranties.  The representations and warranties of the
Company and the Investor contained in this Agreement shall survive the execution
and delivery of this Agreement and the Closing.
 
b.           Indemnification of the Purchaser.  The Company (the “Indemnifying
Party”), agrees to indemnify, defend and hold the Investor and its current and
future affiliates and their respective current and future officers, directors,
managers, partners, employees and agents (each, an “Indemnified Party”) harmless
from and against all liabilities, losses, claims, actions, costs, expenses and
damages, together with all reasonable costs and expenses related thereto
(including, without limitation, reasonable legal and accounting fees and
expenses incurred in connection with investigating, preparing or defending any
action, claim or proceeding, whether or not in connection with pending or
threatened litigation to which an Indemnified Party is a party) (collectively,
“Losses”) suffered by any of them, directly or indirectly, as a result of or in
connection with losses suffered by any of them directly or indirectly, as a
result of a breach of any representation or warranty made by the Company
contained in Section 3 hereof.
 
c.           Notice of Claim.  After obtaining knowledge of any claim or demand
which has given rise to a claim for indemnification under this Section 7
(referred to herein as an “Indemnification Claim”), an Indemnified Party will be
required to give written notice to the Company of such Indemnification Claim
(“Notice of Claim”).  A Notice of Claim will be given with respect to all
Indemnification Claims; provided, however, that the failure to give Notice of
Claim to the Company will not relieve the Company from any liability that it may
have to an Indemnified Party hereunder to the extent that the Company is not
prejudiced by such failure.  The Notice of Claim will set forth the amount (or a
reasonable estimate) of the Losses suffered, or which may be suffered, by an
Indemnified Party as a result of such Indemnification Claim and a brief
description of the facts giving rise to such Indemnification Claim.
 
8.           Miscellaneous.
 
a.           Successors and Assigns.  This Agreement may not be assigned by any
party hereto, except that the Investor may assign or transfer all or a portion
of the Shares, subject to compliance with applicable securities laws.  Any
assignment in violation of the terms of this Agreement shall be null and
void.  The terms and conditions of this Agreement shall inure to the benefit of,
and be binding upon, the respective successors and permitted assigns of the
parties.  Nothing in this Agreement, express or implied, is intended to confer
upon any party, other than the parties hereto or their respective successors and
permitted assigns, any rights, remedies, obligations or liabilities under or by
reason of this Agreement, except as expressly provided in this Agreement.
 
 
16

--------------------------------------------------------------------------------

 
 
b.           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Connecticut without regard to the
principles of conflict of laws thereof.
 
c.           Counterparts; Delivery by Facsimile.  This Agreement may be
executed in one or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same
instrument.  Delivery of this Agreement may be effected by facsimile.
 
d.           Titles and Subtitles.  The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.
 
e.           Notices.  Unless otherwise provided, any notice required or
permitted hereunder shall be given by personal service upon the party to be
notified, by nationwide overnight delivery service or upon deposit with the
United States Post Office, by certified mail, return receipt requested and:
 
(i)           if to the Company, addressed to:
 
Onstream Media Corporation
1291 SW 29 Avenue
Pompano Beach, FL  33069-4359
Attention:  Randy S. Selman, Chairman, President and CEO


With a copy to:


Roetzel & Andress, LPA
100 S.E. 3rd Avenue, 8th Floor
Fort Lauderdale, FL  33394
Attn:  Joel D. Mayersohn, Esq.


(ii)           if to the Investor, addressed to:
 
Rockridge Capital Holdings LLC
300 Bic Drive, 2nd Floor
Milford, CT  06461
Attn:  David Friedman, Managing Director


With a copy to:


Shipman & Goodwin LLP
One Constitution Plaza
Hartford, Connecticut 06103-1919
Attn:  James C. Schulwolf, Esq.

 
17

--------------------------------------------------------------------------------

 


or at such other address as the Company or the Investor, respectively, may
designate by notice to the other parties in accordance with the provisions of
this Section 7.f.
 
f.           Expenses.  Except as set forth in Section 4.9, the Company and the
Investor shall bear their own expenses and legal fees incurred on their behalf
with respect to the negotiation and execution of this Agreement and the closing
of the transactions contemplated hereby.  The Company shall pay the reasonable
legal fees incurred by the Investor with respect to the enforcement of this
Agreement, the Note, the other Transaction Documents and/or with respect to
responding to any request made by the Company for the consent of the Investor to
any action that the Company wishes to take that is either barred under the terms
of any such document or requires the consent of the Investor therefore.
 
g.           Trial by Jury.  EACH PARTY HEREBY WAIVES ITS RIGHT TO CLAIM A TRIAL
BY JURY WITH RESPECT TO ANY ACTION BY OR AGAINST SUCH PARTY ARISING HEREUNDER.
 
h.           Waiver.  EACH PARTY ACKNOWLEDGES THAT THE TRANSACTION OF WHICH THIS
AGREEMENT IS A PART IS A COMMERCIAL TRANSACTION. TO THE EXTENT ALLOWED UNDER
APPLICABLE LAW, STATE OR FEDERAL, THE COMPANY HEREBY WAIVES ITS RIGHTS TO NOTICE
AND HEARING WITH RESPECT TO ANY PREJUDGMENT REMEDY WHICH INVESTOR, AND/OR THE
SUCCESSORS OR ASSIGNS OF INVESTOR MAY DESIRE TO USE.
 
i.           Amendments and Waivers.  Any term of this Agreement may be amended
and the observance of any term of this Agreement may be waived (either generally
or in a particular instance and either prospectively or retroactively), only
with the written consent of the Company and the Investor.
 
j.           Severability. In case any provision of this Agreement shall be
invalid, illegal or unenforceable, it shall, to the extent practicable, be
modified so as to make it valid, legal and enforceable and to retain as nearly
as practicable the intent of the parties, and the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.
 
k.           Entire Agreement.  This Agreement (including the exhibits hereto)
and the documents referred to herein constitute the entire agreement among the
parties hereto with respect to the subject matter hereof and supersedes all
prior agreements, understandings, negotiations and discussions, whether oral or
written, of the parties hereto.
 
l.           Delays or Omissions. No delay or omission to exercise any right,
power or remedy accruing to the Company or the Investor upon any breach, default
or noncompliance of the Investor or the Company under this Agreement shall
impair any such right, power or remedy, nor shall it be construed to be a waiver
of any such breach, default or noncompliance, or any acquiescence therein, or of
any similar breach, default or noncompliance thereafter occurring.  It is
further agreed that any waiver, permit, consent or approval of any kind or
character on the part of the Company or the Investor of any breach, default or
noncompliance under this Agreement or any waiver on the Company’ or the
Investor’s part of any provisions or conditions of this Agreement must be in
writing and shall be effective only to the extent specifically set forth in such
writing and that all remedies, either under this Agreement, by law, or otherwise
afforded to the Company and the Investor, shall be cumulative and not
alternative.
 
 
18

--------------------------------------------------------------------------------

 
 
[SIGNATURES APPEAR ON FOLLOWING PAGE]

 
19

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 
COMPANY:
         
ONSTREAM MEDIA CORPORATION
               
By:
/s/ Randy S. Selman
     
Name:
Randy S. Selman
     
Title:
President and Chief Executive Officer
                     
INVESTOR:
           
ROCKRIDGE CAPITAL HOLDINGS, LLC
                   
By:
/s/ David Friedman
     
Name:
David Friedman
     
Title:
Managing Director
 

 
 
 

--------------------------------------------------------------------------------

 